Hon. Morris Holston         Opinion No. O-2605
County ,Attorney            Re:   Authority of Commissioners1
Titus county                Court to issue ,a warrant payable
Mt. Pleasant, Texas         out of the permanent improvement
                            fund for services  rendered in the
                            refunding of warrants theretofore
Dear Sir:                   issued against such fund.
           We have your letter   in which our opinion is request-
ed on the following   state of facts,    which are, briefly,    that
during the year 1940 the Commissioners’ Court of Titus County
issued certain warrants to remodel the courthouse,        and in
June of 1940 the court ,published notice of intention        to do
all things necessary to refund such warrants into Permanent
Improvement Bonds, bearing interest      at three and one-fourth
per cent with maximummaturity date 1950.         On July 12, 1940,
the Commissioners1 Court issued to a bond and warrant company
a warrant in the amount of $2400 for services rendered in the
refunding of the above mentioned warrants into bonds, such
warrant being due on March 1, 1941, bearing interest         at the
rate of four per cent and to be paid by the levy of a tax
against the twenty-five    cent constitutional    permanent improve-
ment fund levy.    Your question being --
          “Does the Commissioners    ’ Court of Titus County
     have the authority to issue     a warrant to a bond
     and warrant company payable     out of the Permanent
     Improvement Fund for services     rendered by said
     company in the refunding of     the above described
     warrants into bonds?e
           The power to levy a tax for permanent improvements
is conferred in Section 9 Article 8 of the Constitution      Andy
by Article 2352 of Vernonjs Annotated Civil Statutes.    The per-
tinent part of the constitutional  article reads as follows:
             “***And no county *** shall levy more than
     twenty-five    cents for county purposes and not ex-
     ceeding fifteen     cents for road and bridges,   and not
     exceeding fifteen     cents to pay jurors***;   and for
     t;hej,,                               *** and other im-
     provements, +** not to exceed twenty-five       cents on
     the one hundred-dollars’     valuation in any one year
     ***II
Hon. Morris Holston,     page 2      (O-2605)


             Article 2352, above mentioned, reads the same as the
constitutional     provision. In the case of Ault v. Hill County,
116 S.W. 359 the Supreme Court, speaking through Justice
Williams, heid in substance that when no improvements within
the limits of the constitutional    provision are contemplated,
the power to levy the tax does not exist.     This conclusion was
followed in the case of W. L. Slayton & Company v. Panola County,
283 Fed,. 330.
           It seems clear that there is sufficient    authority to
levy a tax of not exceeding twenty-five    cents on the one hun-
dred dollars’ valuation for the erection of public buildqngs
and other permanent improvements and it is equally as clear
that the purpose for which suah levy is authorized does not in-
clude “refunding services  or fees”.    It may be that the obliga-
tions sought to be refunded were properly issued for purposes
within the authority conferred,   but, in our oplnlon,   a refinanc-
ing or refunding thereof comes strictly    under the head of county
business so as to bring it under the twenty-five    cent levy for
county purposes or the general fund.
           You are, therefore, advised that  In our opinion, the
Commissioners~ Court is without authority 40 issue a warrant of
any description  to anyone payable out of the Permanent Improve-
ment Fund for services rendered in refunding time warrants or
bonds previously   issued.
           Trusting    that   this   fully   answers your inquiry,    we are
                                       Very truly   yours
                                       ATTORNEY
                                              GENWALOF T&XAS
                                       By /s/ Clarence E. Crowe
                                       Clarence 6. Crowe, ,Assistant
APPROVED  OCT 23, 1940
/s/ Gerald C. Mann
 ATTORNEY GENERAL OF TEXAS
This opinion   considered     and approved in limited       conference.
CEC-srwb